                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEANMARIE BRISCELLA,                          :
    Plaintiff,                                :
                                              :       Civil Action
       v.                                     :       No. 16-614
                                              :
UNIVERSITY OF PENNSYLVANIA                    :
HEALTH SYSTEM, d/b/a/                         :
PENN MEDICINE,                                :
     Defendant.                               :

                                        MEMORANDUM

MCHUGH, J.                                                                 DECEMBER 3, 2018

       Plaintiff Jeanmarie Briscella brings this action against Defendant University of

Pennsylvania Health System (“Penn Medicine”) for unlawful “reverse-race” discrimination and

retaliation under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964 (“Title VII”),

gender based discrimination and retaliation under the Equal Pay Act (“EPA”) and Title VII, and

the failure to pay overtime in compliance with the Fair Labor Standards Act (“FLSA”) and

Pennsylvania Minimum Wage Act (“PMWA”). Penn Medicine moved for Partial Summary

Judgment on Briscella’s discrimination and retaliation claims, as well as any claims for hostile

work environment. In response, Ms. Briscella withdrew her gender discrimination claims under

the EPA and Title VII and has not asserted any claims for hostile work environment, limiting the

present motion to her remaining discrimination and retaliation claims.

       After careful review of the voluminous record and consideration of the factual disputes

raised by Briscella, I conclude that she has not presented sufficient evidence in the record that

Penn Medicine’s reasons for changing her shift, ceasing scheduling accommodations for her

class schedule, or denying her a promotion were motivated by discriminatory animus. Briscella


                                                  1
has, however, presented sufficient evidence of retaliatory animus for the shift change and non-

promotion. Accordingly, I grant Defendant’s motion as to Plaintiff’s discrimination claims but

deny Defendant’s motion as to Plaintiff’s retaliation claims.

       I.             FACTUAL RECORD1

              Jeanmarie Briscella is a White woman currently employed by Penn Medicine as a

Communication Specialist in its call center and has been in that position since her initial hire in

April 2007. Am. Comp. 3 ¶ 10, ECF No. 17; Pl.’s Dep. 6:12–15. Sophia Douglas, who manages

the call center, hired Briscella in 2007 and has been her direct manager ever since. Def.’s Ex. 7

at 83, ECF No. 31-3. Tammy Stewart has served as an informal supervisor in the call center

since approximately 2008 and is responsible for setting the work schedule, approving scheduling

requests, and reviewing performance metrics for communication specialists. Stewart Dep. 8:12–

16. Douglas reports to Amy Zylstra, the Director of the call center, who oversees the call

center’s finances, business strategies, technology, and its roughly 100 employees. Zylstra Dep.

7:1–13. Joann Crowley is a Human Resources Manager and served as a contact for the call

center during all times relevant to Briscella’s claims. Crowley Dep. 8:12–19, 13:11–14:6.

Stewart and Douglas are Black, and Zylstra and Crowley are White.2 Am. Comp. 3–4 ¶ 14–16,

ECF No. 17; Pl.’s Dep. 140:19–20. Stewart and Douglas are the only active managers of the call

center; Zylstra is not normally involved with supervision. Thomas-Clark Dep. 24:2–25:24,

38:10–14; Ford Dep. 18:7–21:6; Smalls Dep. 28:2–29:20.



                                                            
1
 In considering all evidence in the light most favorable to Briscella, I have given careful consideration to each issue
highlighted in Briscella’s Response, Counter–Statement of Material Facts, and Response to Penn Medicine’s
Statement of Facts. Because of the nature of Briscella’s claims, the considerable factual record is recited here in
careful detail.
2
 In using the descriptions “White” and “Black,” I emulate the Third Circuit’s opinion in Iadimarco v. Runyon, 190
F.3d 151 (3d Cir. 1999) (McKee, J.).

                                                               2
              The call center is located at 3930 Chestnut Street, Philadelphia, PA 19104, close to the

hospitals it serves and to an area of Philadelphia that has a majority Black population. Def.’s Ex.

7, 8, ECF No. 31-3.3 The call center never closes so employees are assigned according to three

scheduled shifts: First Shift from 7a.m. to 3:30p.m., Second Shift from 2:30p.m. to 11p.m., and

Third Shift for the remaining time in the day. Douglas Dep. 41:22–42:9. The call center is

staffed by roughly 40 communication specialists who all work on a single floor, divided into

three groups each assigned to a different hospital: Presbyterian, Hospital of the University of

Pennsylvania, or Pennsylvania Hospital. Pl.’s Dep. 42:20–24; Thomas-Clark Dep. 33:2–4;

Douglas Dep. 17:24–18:4. Over the past several years the call center staff has been roughly five

percent White; presently 2 of the 40 communication specialists employed by Penn Medicine are

White: Ms. Briscella and Larry Bujas. Douglas Dep. 17:4–18:3. In 2015 and 2016, Douglas

hired between 12 and 17 communication specialists, all of whom were Black except one who

was Latino. Douglas Dep. 21:1–22:20. Upon investigating allegations by Briscella that the

racial make-up of the office was skewed in mid-2016, Crowley was surprised by these

demographics, and agreed with Briscella that the office was disproportionately staffed by Black

employees. Pl.’s Ex. J, at 6 ¶ 6.

              Other employees testified that Douglas and Stewart had “favorite” and “non-favorite”

employees. Smalls Dep. 51:5–9; Ford Dep. 21:17–22:6. Ronel Montgomery, another

communication specialist, was viewed as a favorite while Briscella was decidedly in the non-

favorite category. Smalls Dep. 48:9–24, 51:5–9; Ford Dep. 22:13–16. Several of Briscella’s

coworkers witnessed her receive worse treatment from Douglas and Stewart than anyone else,

                                                            
3
  Briscella challenges the admissibility of census data but gives no basis for the challenge. Pl.’s Resp. Opp. Def.’s
Stat. Fact. ¶ 10, ECF No. 39-2. I find the census data admissible, as it is relevant that West Philadelphia has a
significant Black population, even though its probative value is somewhat limited without more specific labor pool
analysis.

                                                               3
including being screamed at, having her desk banged on, and receiving discipline in

circumstances when others would not. Kelly Dep. 230:23–231:15; Smalls Dep. 93:22–24;

Norris Dep. 98:20–103:17. When plaintiff filed her Complaint, she supported it with four

“Declarations” from Black employees supporting her claim of racial discrimination. Am. Comp.

Ex. B, ECF No. 17. But these Declarations did not withstand the scrutiny of examination at

deposition. Upon questioning, none of Briscella’s coworkers would attribute her treatment to the

fact that she was White.4 Smalls Dep. 57:11–13; Norris Dep. 97:13–20; Ford Dep. 27:21–28:5;

Thomas-Clark Dep. 47:5–18. Rather, several coworkers offered alternative theories for her

mistreatment, including her abrupt use of family leave time, personal animosity between

Briscella and management due to her questioning decisions, and her non-confrontational

personality. Kelly Dep. 231:16–20; Norris Dep. 91:11–25; Ford Dep. 37:22–38:6. The only

other White communication specialist, Larry Bujas, wrote a letter at the end of September 2014

praising both Douglas and Stewart’s management of the call center in response to other

employees voicing grievances about working conditions.5 Def.’s Ex. 10, at 891, ECF No. 31-3.

Ostensibly, other coworkers were afraid of speaking up about issues in the workplace for fear of

retaliation. If communication specialists questioned practices in the office that seemed to run




                                                            
4
  Smalls does not recant her declaration as clearly as the other declarants, but her testimony fails to support her
opinion that there was racial discrimination because it lacks a factual foundation. Ms. Smalls initially identified
discrimination by Douglas, as a Jamaican American, only against “African American women” in the call center,
whom she treated “disrespectfully.” Smalls Dep. 60:5–22. When asked about Plaintiff specifically, she offered only
that Douglas exhibited a greater degree of disrespect toward her, causing Ms. Briscella to react defensively. As
noted below, I find this sufficient for Plaintiff’s retaliation claims but insufficient to prove racial animus in the
context of the entire record.
 
5
  Plaintiff argues that Bujas’ letter commending Douglas and Stewart is inadmissible character evidence under Fed.
R. Evid. 404. I disagree. The letter expresses a lay opinion about their performance and is relevant because it
recounts the favorable impressions of a fellow employee who presumably would also have been the target of any
racial animus against Whites in the workplace.

                                                               4
counter to “federal law and Penn policy” they were worried about being made an example and

thrown into the “dislike” group. Smalls Dep. 98:12–18; Thomas-Clark Dep. 47:11–13.

       At the end of May 2014, Briscella complained to management about male-female pay

equality, specifically that “males were paid” more than her even though she had trained those

male coworkers. Pl.’s Dep. 91:2–8, 95:25–96:3. Crowley confirmed that Briscella had

complained about pay-based gender discrimination in mid-2014. Crowley Dep. 27:9–28:14.

Several days later, Douglas sent a seemingly petulant email to all of the employees in the call

center stating that “[o]ver the last week or so, there has [sic] been side bar discussions in the Call

Center regarding pay rates, but only one person has addressed the issue with me.” Am. Comp.

Ex. A, ECF No. 17. Douglas went on to say that “it is absurd that employees were pressured to

disclose their pay rate. In the future if anyone insist [sic] that you disclose your personal

information, please refrain from doing so.” Id. Around August 25, 2014, Briscella saw on the

posted schedule that she had been switched from her normal shift (Second Shift) to First Shift.

Pl.’s Dep. 205:7–19. Briscella went to Stewart about the change, who explained that Ronel

Montgomery had requested the Second Shift so that she could home-school her children. Pl.’s

Dep. 205:20–25. Nearly a year prior, on August 6, 2013, Briscella had sent an email to Stewart

requesting to work the First Shift for a couple of weeks, and to be switched to the First Shift

permanently on the weekends. Pl.’s Ex. 11 at 174. Over the course of 2013, Briscella asked to

switch with a colleague in order to work the First Shift approximately 28 times, including 17

times on weekends. Pl.’s Ex. 12 at 518–565. The last time she requested a switch to the First

Shift was in October 2013. Id.




                                                  5
              After the Shift Change, Briscella complained in August and September 20146 to Douglas

and Stewart that she felt she had been racially discriminated against because Stewart had

“uprooted” her life “at a whim” to accommodate a Black colleague (Montgomery) without

regard for the impact it would have on Briscella. Pl.’s Ex. E, ¶ 2. Later in the fall, on November

19, 2014, Briscella was issued written counseling for “unprofessional conduct” when she refused

Stewart’s request for Briscella’s school username and password to view her class schedule on the

internet. Pl.’s Dep. 243:21–24. Stewart issued the counseling because she believed Briscella’s

body language was unprofessional in response to this request. Stewart Dep. 19:24–20:19.

              Earlier in 2014, Briscella had applied to continue using Penn Medicine’s tuition

assistance program so that she could attend a nursing program beginning in January 2015. Pl.’s

Ex. Y. After the abrupt shift change, her schedule in relation to her classes became a point of

contention with Stewart. Pl.’s Dep. 213:24–214:2. On December 31, 2014, Briscella emailed

Stewart her school schedule, which required her to go to classes on Mondays, Tuesdays, and

Thursdays during the First Shift and requested to be put back on the Second Shift. Pl.’s Ex. BB;

Pl.’s Dep. 207:17–25. During her first week of classes in mid-January 2015, Penn Medicine

allowed Briscella to have Wednesday and Thursday off for her clinicals, to have a later start time

on Tuesday, and to make up the additional hours by working double shifts during the weekend

on January 17 and 18, 2015, but did not allow her to switch back to the Second Shift. Pl.’s Ex.

CC; Def.’s Ex. 10 at 2121, ECF No. 31-3; Pl.’s Dep. 207:17–25. After having received this

accommodation, Briscella called out of these weekend shifts on short notice. Def.’s Ex. 10 at

2121, ECF No. 31-3. Penn Medicine then ceased efforts to accommodate Briscella’s school


                                                            
6
  In Briscella’s post-deposition certification she also claims to have made a complaint of race-based discrimination
in December 2014 as a result of being denied the lead communication specialist position. However, this must be a
typographical error because she did not learn of her non-promotion until November 2015.

                                                               6
schedule. Pl.’s Dep. 211:8–20; 214:3–7. After several months of struggling to maintain

acceptable attendance, Briscella chose to withdraw from her nursing program in April 2015.

Pl.’s Dep. 220:2–225:2. While HR initially sympathized with Briscella and told her that she

would not have to pay back the tuition already spent, they eventually required her to repay the

tuition, because it was official policy to not forgive tuition for students who withdrew and Penn

Medicine had to apply it to her as they did to everyone else. Def.’s Ex. 17 at 835, ECF No. 31-7;

Ex. 11 at 210–212, ECF No. 31-3.

       From January to June 2015, Briscella allegedly continued to receive disparate treatment

and make complaints to management of racial discrimination and retaliation. In January and

February, Briscella was issued written coaching for technical problems at her station that were

apparently beyond her control, and this record remained in her personnel file for the next year.

Pl.’s Dep. 247:1–251:21. In January, February, and March, Briscella made additional complaints

to Stewart, Douglas, Zylstra, and Crowley that she felt she was being retaliated against for past

complaints and still felt she was being discriminated against on the basis of her race. Pl.’s Ex. E,

¶ 4. In response to her complaints to Zylstra in May 2015, Briscella was told “there is no place

in the company for a person like you.” Pl.’s Dep. 249:16–25. Briscella also complained about

retaliation to Crowley on May 15, 2015. Def.’s Ex. 10, at 2154-55, ECF No. 31-3. During the

Spring of 2015 Briscella was screamed or yelled at, had her desk “banged on,” and was treated in

an “unprofessional manner” by both Douglas and Stewart. Ford Dep. 40:3–41:14; Smalls Dep.

46:26–47:22; Kelly Dep. 230:1–17; Norris Dep. 42:9–24; Thomas-Clark Dep. 52:13–54:7.

   According to one coworker, Briscella was always non-confrontational, never in a bad mood,

and a happy-go-lucky person. Ford Dep. 38:23–25, 43:22–25, 55:7–58:8. While other “non-

favorite” employees were treated similarly, Briscella’s treatment was, according to some



                                                 7
witnesses, more exaggerated or heightened during this period. Smalls Dep.97:4–10; Norris Dep.

74:21–75:3. Unsatisfied with the response from Zylstra, Briscella emailed Crowley about her

complaints and asked for a meeting with Suzanne Sawyer, who was the Chief Marketing Officer

for Penn Medicine at the time. Def.’s Ex. 10 at 2154–55, ECF No. 31-3.

       In September 2015, Briscella applied for a promotion to Lead Communication Specialist

along with Ronel Montgomery, David Roberts, and Leonard Johnson, all of whom are Black.

Zylstra Dep. 32:21–33:13. Each candidate was interviewed by Zylstra, Douglas and Stewart

who collaborated to decide on a candidate, however the final decision was up to Zylstra, who,

like plaintiff, is White. Zylstra Dep. 32:21–33:13, 8:9–13. In mid-November Ronel

Montgomery was chosen for the position after she had been Zylstra’s and Douglas’s choice;

Stewart had chosen David Roberts. Def.’s Ex. 25, ECF No. 31-7; Douglas Dep. 65:7–10; Zylstra

Dep. 33:17–21; Stewart Dep. 35:3–7. Although Montgomery was the newest Communication

Specialist, Douglas and Zylstra believed she was the most qualified candidate based on her

interview, work performance, and leadership qualities. Douglas Dep. 67:10–69:5; Zylstra Dep.

31:15–22. In contrast, Zylstra, Douglas, and Stewart believed that, although Briscella was a

good Communication Specialist, she was not cut out for the lead position because she was less

willing to be involved in technology upgrades, had been terse with colleagues, had performance

issues with “Force-Outs” and “Short-Calls,” struggled when working under pressure, and had a

tendency to identify problems without context or solutions. Douglas Dep. 68:2–9; Zylstra Dep.

39:17–40:3; Stewart Dep. 32:16–34:2, 35:5–7, 39:14–44:17. When asked for an example of

Briscella being quick to point out problems without facts, Douglas referenced Briscella’s gender

pay complaint. Douglas Dep. 69:8–21. Briscella’s resume and cover letter also contained

several misrepresentations and errors. Def.’s Ex. 26 at 623–24, ECF No. 31-8; Pl.’s Dep. 24:17–



                                                8
26:14. In her most recent performance evaluation before applying for promotion, which

occurred in 2014, Briscella had met or exceeded expectations in every area of her performance as

a communication specialist. Pl.’s Ex. F, at 7. In 2011, she had received a recommendation letter

from Zylstra that she handled pressure well and was an exemplary performer, which Zylstra

stated held true during this time period. Pl.’s Ex. G; Zylstra Dep. 12:19–13:12.

         Briscella filed a Charge of Discrimination with the Equal Employment Opportunity

Commission on November 19, 2015 and again on January 12, 2016. Def.’s Ex. 30, 592–601,

ECF No. 31-8. Briscella then filed her first complaint in the present matter on February 8, 2016.

Pl.’s Compl., ECF No. 1.

   II.      DISCUSSION

            A. Summary Judgment Standard

         This motion is governed by the well-established standards of Fed. R. Civ. P. 56, as

amplified by Celotex Corp. v. Catrett, 477 U.S. 317, 321 n.3 (1986). An issue is “genuine” only

if there is a sufficient evidentiary basis on which a reasonable jury could find for the non-moving

party and a factual dispute is “material” only if it might affect the outcome under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

            B. The Substantive Legal Standard

         Briscella’s discrimination and retaliation claims brought under Section 1981, Title VII,

and the EPA are based on circumstantial evidence, typically subject to the burden shifting

analytical framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 506 (1993); Ladd v. Boeing Co., 463 F. Supp.

2d 516, 524 (E.D. Pa. 2006) (holding that Section 1981 claims are governed by the same




                                                  9
framework as Title VII discrimination claims); Marriott v. Audiovox Corp., 2006 WL 3805145 at

*9 (W.D. Pa. Dec. 22, 2006) (applying same to EPA claim).

              As a threshold matter, Penn Medicine argues that there is a “modified” standard for

establishing a prima facie case of reverse-race discrimination within the Third Circuit, which

Briscella has failed to address. The defense cites two district court decisions, Petro-Ryder v.

Capt. Jacqueline Pittman, 2015 WL 8731623 (E.D. Pa. Dec. 11, 2015), appeal dismissed, (May

3, 2016), and Jeffries v. Potter, 2009 WL 423998 (D. Del. Feb. 19, 2009), but to the extent this

argument would have any force, it requires an analysis of Iadimarco v. Runyon, 190 F.3d 151,

(3d Cir. 1999), the controlling Third Circuit case. A close reading of Iadimarco does not support

the position that the legal standard is meaningfully different in “reverse” race discrimination

cases. To the contrary, the Third Circuit held that “the language of McDonnell Douglas itself

clearly establishes that the substance of the burden-shifting analysis applies with equal force to

claims of ‘reverse discrimination.’” 190 F.3d at 158 (emphasis added). Iadimarco simply

pointed out one obvious distinction—that the history of discrimination against minorities that

gives rise to an inference of discrimination does not create the same inference where the plaintiff

is not a minority.7 Consequently, under the first prong of McDonnell Douglas, because by

definition a White plaintiff cannot rely on a history of discrimination to establish a prima facie

case, such a plaintiff must instead present “sufficient evidence to allow a reasonable fact finder

to conclude (given the totality of the circumstances) that the defendant treated plaintiff ‘less




                                                            
7
  “[P]resumptions in the Title VII analysis that are valid when the plaintiff belongs to a disfavored group are not
necessarily justified when the plaintiff is a member of an historically favored group. Accordingly, when a plaintiff
who is a member of a favored group alleges disparate treatment, the courts have adjusted the prima facie case to
reflect this specific context . . . .” 190 F.3d at 163 n.10 (quoting Livingston v. Roadway Exp., Inc., 802 F.2d 1250,
1252 (10th Cir. 1986)).


                                                               10
favorably than others because of [his] race . . . .’” Id. at 163 (quoting Furnco Const. Corp. v.

Waters, 438 U.S. 567, 577 (1978)).

       The Court of Appeals specifically rejected a potentially more rigorous test adopted in

some circuits, requiring the plaintiff to allege “background circumstances” that would support an

inference of discrimination. Id. at 162-63. It emphasized instead that “[a]ll that will ever be

required of a White-male plaintiff under this test is that he present sufficient evidence to support

the reasonable probability of discrimination.” Id. at 162.

       This is consistent with the Third Circuit’s approach to employment discrimination cases

generally: the test for a prima facie case is not rigidly formulaic, but adaptable to the facts of the

case. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797-98 (3d Cir. 2003); accord Jones v. School

Dist. of Phila., 198 F.3d 403, 411 (3d Cir. 1999) (“[a] prima facie case cannot be established on a

one-size-fits-all basis.”). See also Furnco, 438 U.S. at 575 (finding that the McDonnell Douglas

framework “was not intended to be an inflexible rule”).

       In short, McDonnell Douglas controls, the only difference being that an inference of

discrimination against a White plaintiff cannot be presumed on historical grounds.

           C. Plaintiff’s Discrimination Claims

       Briscella can establish a prima facie case of reverse-race discrimination by showing (1)

she suffered an adverse employment action and (2) that a reasonable factfinder can conclude,

given the totality of the circumstances, that Briscella was treated less favorably than other

employees in the call center because she is White. See Iadimarco, 190 F.3d at 163. Evidence of

the race of the employees involved in the adverse employment action is relevant, but not alone

sufficient, to establish discrimination. See id. at 156.




                                                  11
       If Briscella makes out a prima facie case, the burden would then shift to Penn Medicine

to articulate a legitimate, non-discriminatory reason for the adverse employment actions,

McDonnell Douglas Corp., 411 U.S. at 802. If Penn Medicine does so, the question becomes

one of pretext. Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

                       1. Briscella’s Prima Facie Case of Reverse-Race Discrimination

       There is no dispute that the first prong of Briscella’s prima facie case has been met: she

suffered three adverse employment actions: (1) the switch from Second Shift to First Shift, (2)

the non-accommodation and subsequent tuition repayment, and (3) the non-promotion. But,

Penn Medicine argues that Briscella has failed to produce sufficient evidence from which a

reasonable juror could conclude that she was treated less favorably because she is White.

       Briscella seems content to assume that her Counterstatement of Facts is sufficient by

itself to establish her prima facie case, offering no specific argument as to why an inference of

discrimination has been established. Pl.’s Resp. at 17. Despite Briscella’s confidence about this

first required element, I must independently determine whether a prima facie case is supported

by the record.

       In support of her discrimination claim, Briscella points to the following as persuasive

evidence of reverse-race discrimination: (1) Briscella was the only White woman in her position

and one of only two White employees out of the forty people employed by Penn Medicine in the

call center; (2) Penn Medicine regularly hired 5-10 Black employees each year in response to

turnover; (3) Penn Medicine has consistently promoted Black employees over Briscella; (4) her

shift change was made to accommodate the wishes of a Black coworker; (5) she was not afforded

the same schedule flexibility to attend classes as her Black coworkers; (6) a Black colleague was

chosen for a promotion over her despite having less experience and fewer credentials; and (7)



                                                12
“numerous other ways . . . in which she was treated disparately” detailed in her Counterstatement

of Facts. Pl.’s Resp. at 17–18.

       Based on my careful review of the facts set forth in the record, I conclude that Briscella’s

case is far from robust but that she has presented sufficient evidence from which a reasonable

jury could find she has suffered adverse actions because she is White.

       Much of the record presented for her prima facie case is weak evidence of racial

discrimination. As the call center is located close to a predominantly Black community, the fact

that the staff are mostly Black and that Briscella has been passed over for promotions in the past

for Black colleagues holds little evidentiary value, particularly without any evidence that those

colleagues were less qualified. Briscella received the same accommodations that she observed

Black colleagues receive during her first week of classes and likewise provides no specific

evidence of similarly situated employees. There is no definitive evidence in the record

suggesting that Briscella’s non-promotion was influenced by her race, particularly when Zylstra

concurred with Douglas and Stewart that Briscella was not the right choice.

       Further undercutting an inference of racial discrimination is that none of the five co-

workers whose declarations intimated or explicitly claimed Briscella was racially discriminated

against reiterated those claims in their deposition testimony. Rather, her coworkers pointed to

other factors to explain Briscella’s disparate treatment, explaining it was because she was not

considered a “favorite,” abruptly used paid leave, experienced personal differences with Douglas

and Stewart, questioned decisions by management, and lacked a confrontational demeanor.

Personal animosity, however, does not amount to racial discrimination. See Nardella v. Phila.

Gas Works, 997 F. Supp. 2d 286, 295 (E.D. Pa. Jan. 30, 2014). What also surfaces in her




                                                13
colleagues’ deposition testimony is that Ronel Montgomery, who benefitted from the shift

change and the promotion, was a favorite of management.

              Nonetheless, there is at least some indication that Briscella was more frequently the target

of criticism and that the HR representative was concerned by the racial make-up of the call

center.8 Considering the totality of the circumstances, Plaintiff tenuously states a prima facie

case. But whatever hesitation I might have as to its adequacy, no further analysis is warranted,

because even if one assumes a prima facie case has been established, Briscella fails to show

pretext.

                                            2.      Penn Medicine’s Legitimate Non-Discriminatory Reasons

              Assuming that the burden of production has shifted to Penn Medicine, Briscella’s

employer has provided sufficient evidence that it had legitimate justification for the three adverse

employment actions. First, Stewart explained that she switched Briscella to the First Shift

because numerous requests to work the First Shift from 2013 to 2014 led her to believe that

Briscella wanted to be on the First Shift. Def.’s Mot. Summ. J. 10, ECF No. 31-1. The record

shows that Briscella had requested to work the First Shift approximately 28 times in 2013 and

once asked for her schedule to be changed to the First Shift on the weekends.

              Second, Penn Medicine did not continue to accommodate Briscella’s class schedule

because she called out of the shifts she was offered as an accommodation. Def.’s Reply 14, ECF

No. 41. Penn Medicine gave Briscella days off and odd start times during her first week of

classes in mid-January 2015. In return, Briscella agreed to work two double shifts that weekend

to make up the time. However, Briscella then called out of work on both of those days. It bears

emphasis that these were double shifts on a weekend—particularly challenging times to schedule

                                                            
8
 The location of the call center and lack of any labor pool data weakens, but does not completely negate, the
probative value of Crowley’s reaction as to the existence of racial discrimination.

                                                                      14
replacements. The subsequent requirement that Briscella repay tuition after she withdrew from

her program reflects a neutral application of the tuition policy, which requires repayment by any

employee who withdraws prior to receiving a grade.

       Third, Penn Medicine has provided evidence that it had a legitimate reason for not

selecting Briscella for promotion to the Lead Coordinator position. Douglas and Zylstra both

believed Montgomery was the best candidate because of her qualifications, interview, leadership

qualities, and observations of how she had worked in the office. Def.’s Mot. Summ. J. 13, ECF

No. 31-1. While not choosing Montgomery, Stewart also did not choose Briscella because she

did not exhibit leadership qualities, had some performance issues over the past year, and had a

propensity to point out problems without solutions. Id. Moreover, Briscella’s application

materials contained misrepresentations and typos. Id.

                       3. Briscella’s Showing of Pretext for Race-based Discrimination

       Briscella argues that to overcome summary judgement she need not prove discrimination

but rather “demonstrate that a reasonable factfinder may disbelieve the employer’s rationale for

undertaking a particular adverse action.” Pl.’s Resp. 17, ECF No. 39-1. In fact, Briscella must

do more. Indeed, she must “point to some evidence, direct or circumstantial, from which a

factfinder could reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or

(2) believe that an invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Fuentes, 32 F.3d at 764. But it is not enough to

show Penn Medicine was wrong or mistaken; Briscella must show that the proffered explanation

is so weak, implausible, incoherent, or inconsistent that it is “unworthy of credence.” Id. at 765.

Such disbelief, in combination with evidence from a prima facie case, may be sufficient to show

intentional discrimination. St. Mary’s Honor Center, 509 U.S. at 511. Briscella’s ultimate



                                                15
burden is to present evidence sufficient to permit a reasonable juror both to disbelieve Penn

Medicine and to believe that the real reason was intentional discrimination. Id. at 511. While

evidence exists that some of Penn Medicine’s reasons for treating Plaintiff differently may have

been personal, which is relevant to her retaliation claim, it does not support an inference of

discrimination because proof is lacking that Briscella was treated differently because she is

White.

         Briscella states she has “systematically at each phase of her employment faced reverse

discrimination” and that many of her coworkers corroborated the different treatment she

received. Pl.’s Resp. 18, ECF No. 39-1. As reviewed above, though her coworkers confirmed

that Briscella was treated slightly worse than her colleagues, they also refused to attribute any

treatment to her race, even those who had signed pre-suit Declarations.

         As to Plaintiff’s change of shift, given the multiple instances where Briscella asked to

have her normal Second Shift changed to First, the fact that her supervisors finally made a

permanent change to First Shift simply cannot be viewed as racially motivated in the absence of

some more direct evidence. Furthermore, the fact that the supervisors accommodated an obvious

favorite of theirs who wished to homeschool her child might strike Plaintiff as unfair, but this

alone hardly supports an inference of racial discrimination simply because the coworker who

was accommodated is Black.

         With respect to the alleged failure to accommodate the plaintiff in continuing her

education, Briscella does not even address the fact that her request was initially granted—

weighing against her claim of racial bias—and then, having been accommodated with two

weekend double shifts, she called out of both. In the face of such problematic behavior,




                                                  16
conclusory allegations that other communications specialist who were Black were

accommodated while Plaintiff was not simply do not suffice.

              With respect to Plaintiff’s failure to win promotion, the record is clear that a process was

followed and that there were clear distinctions between the candidates. Moreover, regardless of

her level of involvement with the call center, the ultimate decision-maker was White and ranked

the successful candidate higher than Plaintiff.

              This is not a case where the Plaintiff can prevail by relying upon inferences from the

record. While evidence exists that Briscella may have been the target of managerial ire for her

complaints, her prima facie case for racial discrimination is weak, and therefore more direct

evidence of racial bias becomes necessary. Such evidence is lacking here. Simply put, Briscella

falls far short of meeting her burden of persuasion under St. Mary’s Honor Center of casting

enough doubt about Penn Medicine’s proffered reasons that a jury could find that the real reason

was intentional racial discrimination. 509 U.S. at 511.

                      D. Plaintiff’s Retaliation Claims

              For her retaliation claims brought under the Equal Pay Act, Title VII, and Section 1981,

Briscella must establish a prima facie case showing (1) that she engaged in a protected activity,

(2) that the employer took an adverse employment action against her, and (3) that there was a

causal connection between the protected activity and the adverse employment action. Moore v.

City of Phila., 461 F.3d 331, 340–41 (3d. Cir. 2006). For any of her complaints to qualify as a

protected activity, Briscella must show that she had an objectively reasonable belief, in good

faith, that her complaint concerned a violation of the EPA, Title VII, or Section 1981.9 Id. at

                                                            
9
 Neither the Supreme Court nor the Third Circuit have spoken directly on the issue of whether an informal
complaint to a private employer is a protected activity under the EPA. However, in the related context of the Fair
Labor Standards Act, the Court of Appeals has held that the language of its anti–retaliation provision should be
construed liberally. Brock v. Richardson, 812 F.2d 121, 123–24 (3d Cir. 1987). The same should be true here. See

                                                               17
340. A complaint can be written or oral but must be sufficiently clear and detailed so that an

employer can understand it as an assertion of rights protected by the statute. Kasten v. Saint-

Gobain Performance Plastics Corp., 563 U.S. 1, 14 (2011).

                                            1. Whether Briscella’s Complaints Qualified as Protected Activities

              For the purpose of Summary Judgment, Penn Medicine admits that Briscella’s complaints

for retaliation on May 15, 2015 to Crowley and for racial discrimination in May 2015 to Zylstra

were protected activities. Def.’s Mot. Summ. J. 16, ECF No. 31-1. Penn Medicine disputes that

Briscella’s complaint at the end of May 2014 constituted a protected activity, arguing she only

complained that new employees, regardless of gender, were making a higher hourly wage. Id. at

15. However, the record shows that Briscella specifically complained that men who had just

been hired were making more money than her even though she had been an employee for many

years. It is relevant that this complaint was made in the context of a comment from Douglas

indicating she had a preference for male communication specialists.10 Moreover, Penn

Medicine’s own HR representative testified that Briscella had complained about pay-based

gender discrimination in mid-2014. Viewing the record in the light most favorable to the

plaintiff, I find that her May 2014 was a protected activity.

              Penn Medicine also argues that I should disregard Briscella’s post-deposition

certification, Pl.’s Ex. E, which asserts that she made complaints of racial discrimination to

Douglas and Stewart in August and September of 2014 and then again in January, February, and

March of 2015. Def.’s Reply 5, ECF No. 41. It takes this position because these dates were not


                                                            
Marriott v. Audiovox Corp. 2006 WL 3805145 at *8 (W.D. Pa. 2006) (finding informal complaint under EPA
sufficient).
10
  While Douglas’s statement that she wanted to hire men because they complained less is not admissible as
character evidence, it is relevant and admissible to show her state of mind in the context for Briscella’s May 2014
complaint.

                                                                    18
provided in response to its interrogatories, not supported with any other documentation, and the

declaration purportedly contains inconsistent dates. Id. However, Briscella’s declaration is

within the scope of her complaint and her interrogatory answer, which consistently alleged

making complaints “on multiple occasions” in late 2014 and several times in 2015. Pl.’s Am.

Compl., ¶ 24, ECF No. 17; Pl.’s Ex. J at 7. While Briscella did not testify to this in her

deposition, that is because Penn Medicine elected not to ask her any specific questions regarding

the timing of her complaints. Taking the record in the light most favorable to Briscella, I will

consider her declaration and find these complaints constituted protected activities. As a result,

Briscella has established she undertook the following protected activities during the relevant time

period: (1) her gender discrimination complaint in May 2014, (2) race discrimination and

retaliation complaints in August and September of 2014 and in January, February, and March of

2015, (3) her retaliation complaint on May 15, 2015 to Crowley, and (4) her race discrimination

complaint to Zylstra in May 2015.

                       2. Whether Briscella Suffered Adverse Employment Actions

       To show she suffered adverse employment actions, Briscella must show more than trivial

harm; she must show that the actions taken by Penn Medicine were sufficient to dissuade a

reasonable worker from making a charge of discrimination or retaliation. Burlington Northern

and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006). Whether such actions were sufficient

may depend on the “constellation of surrounding circumstances, expectations, and relationships”

within which the employment actions were taken. Id. at 69 (internal quotation omitted).

“Burlington strongly suggests that it is for a jury to decide whether anything more than the most

petty and trivial actions against an employee should be considered ‘materially adverse’ to him

and thus constitute adverse employment actions.” Estate of Olivia v. New Jersey, 589 F. Supp.



                                                 19
2d 539, 543 n.7 (D.N.J. Dec. 18, 2008) quoting Crawford v. Carroll, 529 F.3d 961, 973 n.13

(11th Cir. 2008).

       For the purposes of this motion, Penn Medicine admits that the shift change, tuition

repayment, and non-promotion all constitute adverse employment actions. Briscella further

argues that the “unwarranted discipline” she received from August 2014 through June 2015 also

qualifies as an adverse employment action. Pl.’s Resp. 14, ECF No. 39-1; Pl.’s Count. Fact 15.

Briscella then goes through a list of incidents, which she labels as evidence of “extreme

antagonism.” Pl.’s Count. Fact 15 ¶ 49. The list included: (1) the email to call center staff about

pay complaints referring to her as “absurd,” (2) unwarranted counseling for unprofessional

conduct, (3) unwarranted written coaching for a performance issues called “Force-Outs,” (4) the

denial of her request to return to the Second Shift in early January 2015, (5) being told by Zylstra

that “there is no place in the company for a person like you,” (6) several occasions where

Briscella was yelled at, was told she could not leave her desk, and had her desk “banged on,” and

(7) Penn Medicine’s failure to timely investigate Briscella’s discrimination and retaliation

claims. Pl.’s Resp. at 9–10, ECF No. 39-1; Pl.’s Count. Fact 15–18. Such incidents, however

unpleasant, do not qualify as adverse employment actions. As a result, I will consider them only

in the context of causation below.

                       3. Whether Briscella has Shown Sufficient Causation

       Briscella must show that the protected activity was a but-for cause of the adverse

employment actions. Univ. of Tex. v. Nassar, 570 U.S. 338, 360 (2013). The two main factors

in finding causation are (1) the temporal proximity between the protected activity and the

adverse employment action and (2) whether there was a pattern of antagonism in the intervening

period. Abramson v. William Paterson College of New Jersey, 260 F.3d 265, 288 (3d Cir. 2001)



                                                20
(finding 13 days between complaint and termination insufficient). In addition to these main

factors, a plaintiff may rely on a broad array of evidence to illustrate this causal link. Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 283-84 (3d Cir. 2000). However, when relying on timing

alone, the timing must be unusually suggestive to infer a retaliatory motive. Williams v. Phila

Housing, 380 F.3d 751, 760 (3d Cir. 2004) (finding a two-month period between protected

activity and termination not suggestive of retaliatory motive).

       Here, the timing alone of the adverse employment actions is not unduly suggestive of

retaliatory motive. The shift change occurred on August 25, 2014, roughly three months after

Briscella complained of gender discrimination at the end of May 2014. The non-accommodation

of her class schedule began towards the end of January 2015, but a jury could not conclude this

action was related to Briscella’s complaint because her allegations are not adequately specific.

The non-promotion was decided between September and November 2015, roughly four to six

months after Briscella’s complaint to Zylstra in May 2015. However, as discussed above,

Briscella has produced evidence of a pattern of antagonism from Douglas and Stewart. A

reasonable factfinder could adduce from the email, unwarranted discipline, Zylstra’s comment,

yelling, and testimony from her coworkers that there was a pattern of antagonism towards

Briscella. As a result, I find Briscella has established facts from which a reasonable factfinder

could determine that her complaints were the but-for cause of her adverse employment actions.

       Based on the above analysis, Briscella has produced sufficient evidence to establish a

prima facie case of retaliation. As a result, my analysis now turns to whether Penn Medicine’s

proffered reasons are pretext for retaliation.




                                                  21
                        4. Whether Briscella has Shown Pretext for Retaliation

         As Penn Medicine has already provided legitimate reasons for the shift change, tuition

repayment, and non-promotion, Briscella’s retaliation claims turn on whether she can meet her

burden to show Penn Medicine’s proffered reasons were pretext for retaliation. The pretext

analysis here is the same for retaliation as it was above for racial discrimination. Rhoades v.

Young Women’s Christian Ass’n. of Greater Pittsburgh, 2010 WL 2991236 at *11 (W.D. Pa.

July 27, 2010). If an employer offers several reasons for an adverse employment action, casting

doubt on a fair number of them may impede the employer’s credibility enough that a reasonable

juror may disbelieve the remaining reasons. Fuentes v. Perskie, 32 F.3d, 759, 764 n.7 (3d Cir.

1994).

         The critical difference between Briscella’s discrimination and retaliation claims is the

evidence in the record of retaliation in the call center generally and aimed specifically at

Briscella. For two of the three adverse actions, a juror could believe that retaliation was the real

reason based on the circumstances surrounding the adverse employment actions.

         The exception is Penn Medicine’s refusal to accommodate Briscella’s class schedule

because she abruptly called out of double shifts. Def.’s Reply 14, ECF No. 41. Briscella has not

produced any evidence or argument that would call into question the legitimacy of Penn’s

reasoning.

         As to the shift change and the failure to win promotion, questions exist as to whether

Briscella was penalized for raising complaints. As noted above, many of Briscella’s coworkers

testified that they had observed her being treated differently than other employees, even non-

favorite employees, in the call center. The office-wide email sent from Douglas immediately

after Briscella made her gender discrimination complaint could be seen as a thinly veiled rebuke



                                                  22
aimed at her personally. At least two colleagues testified that Stewart and Douglas have

“personal” issues with employees. Norris also testified that he observed Stewart likes to take

things out on people she has issues with and that Briscella had been singled out because she

questioned decisions made by Douglas and Stewart. Zylstra’s comment in response to

Briscella’s complaints, that there was no place for Briscella at Penn Medicine, may not have

been an idle threat; Douglas admitted that Briscella’s gender discrimination complaint was at

least one factor in her non-promotion. And Zylstra testified that a past recommendation she had

written for Briscella, stating that Briscella handles all responsibilities of her position very

effectively, still held true during this period. When viewed in their entirety, and in taking all

inferences for the plaintiff, these facts are sufficient for a reasonable juror to infer that the real

reasons for the shift change and the non-promotion were retaliatory.

    III.      CONCLUSION

           Based on the foregoing, Defendant’s Motion for Summary Judgment is granted in part as

to Plaintiff’s Title VII and Section 1981 reverse-race discrimination claims and denied in part as

to Plaintiff’s Title VII, Section 1981, and EPA retaliation claims.

 
 
 
                                                              /s/ Gerald Austin McHugh
                                                        United States District Judge
 
 
 
 
 
 
 
 




                                                   23
